--------------------------------------------------------------------------------

Exhibit 10.44


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made as of January 28, 2019 (the
“Effective Date”), between CHF SOLUTIONS, INC., a Delaware corporation, having a
principal place of business at 12988 Valley View Road, Eden Prairie, Minnesota
55344 (the “Company”), and Steve Brandt, having a principal place of business at
11591 83rd Place N, Maple Grove, Minnesota 55369 (“Consultant”).


Background


The Company desires to retain Consultant, and Consultant desires to be engaged
by the Company, to perform certain consulting services pursuant to the terms and
conditions of this Agreement.


Terms and Conditions


Now, Therefore, in consideration of the foregoing and the terms, conditions and
covenants hereinafter set forth, the Company and Consultant agree as follows:


1.          Certain Definitions.  Capitalized terms used in this Agreement and
not otherwise defined shall have the following meanings:


(a)           “Company Documents and Materials” means documents or other media,
whether in tangible or intangible form, that contain or embody Proprietary
Information or any other information concerning the business, operations or
plans of the Company, whether such documents or media have been prepared by
Consultant or by others.  Company Documents and Materials include, without
limitation, blueprints, drawings, photographs, charts, graphs, notebooks, tests,
test results, experiments, customer lists, computer disks, tapes or printouts,
sound recordings and other printed, electronic, typewritten or handwritten
documents or information, sample products, prototypes and models.


(b)          “Inventions” means, without limitation, all software programs or
subroutines, source or object code, algorithms, improvements, inventions, works
of authorship, trade secrets, technology, designs, formulas, ideas, processes,
techniques, know-how and data, whether or not patentable or copyrightable, made
or discovered or conceived or reduced to practice or developed by Consultant,
either alone or jointly with others.


(c)          “Proprietary Information” means information that was or will be
developed, created, or discovered by or on behalf of the Company, or which
became or will become known to, or was or is conveyed to the Company, which has
commercial value in the Company’s business, whether or not patentable or
copyrightable, including, without limitation, information about software
programs and subroutines, source and object code, algorithms, trade secrets,
designs, technology, know-how, processes, data, ideas, techniques, inventions,
works of authorship, formulae, business and product development plans, customer
lists, terms of compensation and performance levels of the Company’s employees
and consultants, the Company’s customers and other information concerning the
Company’s actual or anticipated business, research or development, or which is
received in confidence by or for the Company from any other person or entity.


1

--------------------------------------------------------------------------------

(d)            “Services” means the consulting services to be performed by
Consultant set forth in detailed work orders executed by Consultant and the
Company using the form attached hereto as Exhibit A.


2.          Services.  The Company hereby engages Consultant, and Consultant
accepts such engagement, to perform the Services.  Consultant shall provide the
Services at such specific times and at such particular locations as Consultant
and the Company mutually determine from time to time.


3.          Term.  The term of this Agreement shall be six months, commencing on
the Effective Date and continuing until July 28, 2019.  Either party may
terminate this Agreement   (a) for any reason, upon giving not less than 30
days’ notice to the other party or (b) immediately upon occurrence of any of the
following events: (i) the breach of this Agreement by the other party, which
breach is not cured within ten days after written notice of such breach; (ii)
the dissolution, voluntary or involuntary bankruptcy of either party, or
assignment by either party of all or substantially all of its assets for the
benefit of creditors; or (iii) embezzlement, fraud or deceit in the performance
of the other party’s obligations hereunder.  Notwithstanding the termination of
this Agreement, any liability or obligation of either party which may have
accrued prior to such termination shall continue in full force and effect.


4.           Compensation.  In exchange for Consultant’s performance of the
Services, the Company shall compensate Consultant according to the fee schedule
and payment provisions set forth on Exhibit B attached hereto.


5.         Expenses.  The Company shall reimburse Consultant for reasonable,
documented and actual expenses incurred by Consultant in connection with its
performance of the Services; provided, however, that Consultant shall not incur
any such expense relating to a single activity or trip in excess of $2,500.00
(the “Threshold Amount”) without first obtaining the written consent and
approval of the Company.  The Company shall make any such reimbursement within
30 days after receipt of an invoice therefor, accompanied by receipts, vouchers
or other written evidence of the expenses incurred.  The Company shall have no
obligation to reimburse Consultant for expenses in excess of the Threshold
Amount that were not approved in advance by the Company.


6.          Confidentiality of Proprietary Information.


(a)          Nature of Information.  Consultant understands that the Company
possesses and will possess Proprietary Information which is important to its
business.  Consultant understands that Consultant’s engagement creates a
relationship of confidence and trust between the Company and Consultant with
respect to Proprietary Information.


(b)            Property of the Company.  Consultant acknowledges and agrees that
all Company Documents and Materials, Proprietary Information and all patents,
patent rights, copyrights, trade secret rights, trademark rights and other
rights (including, without limitation, intellectual property rights) anywhere in
the world in connection therewith is and shall be the sole property of the
Company.  Consultant hereby assigns to the Company any and all rights, title and
interest Consultant may have or acquire in any Proprietary Information or
Company Documents and Materials.


2

--------------------------------------------------------------------------------

(c)            Confidentiality.  At all times, both during the term of
Consultant’s engagement by the Company and after Consultant’s termination,
Consultant shall keep in confidence and trust and shall not use or disclose any
Proprietary Information or anything relating to it without the prior written
consent of a duly designated officer of the Company, except as may be necessary
in the ordinary course of performing the Services.


(d)            Compelled Disclosure.  In the event that Consultant is requested
in any proceeding to disclose any Proprietary Information, Consultant shall give
the Company prompt notice of such request so that the Company may seek an
appropriate protective order.  If, in the absence of a protective order,
Consultant is nonetheless compelled by any court or tribunal of competent
jurisdiction to disclose Proprietary Information, Consultant may disclose such
information without liability hereunder; provided, however, that Consultant
gives the Company notice of the Proprietary Information to be disclosed as far
in advance of its disclosure as is practicable and uses Consultant’s best
efforts to obtain assurances that confidential treatment will be accorded to
such Proprietary Information.


(e)            Records.  Consultant agrees to make and maintain adequate and
current written records, in a form specified by the Company, of all Inventions,
trade secrets and works of authorship assigned or to be assigned to the Company
pursuant to this Agreement.


(f)            Handling of the Company Documents and Materials.  Consultant
agrees that during Consultant’s engagement by the Company, Consultant shall not
remove any Company Documents and Materials from the business premises of the
Company or deliver any Company Documents and Materials to any person or entity
outside the Company, except as Consultant may be required to do in connection
with performing the Services.  Consultant further agrees that, immediately upon
the termination of Consultant’s engagement for any reason, or during
Consultant’s engagement if so requested by the Company, Consultant shall return
all Company Documents and Materials, apparatus, equipment and other physical
property, or any reproduction of such property, excepting only (i) Consultant’s
personal copies of personnel records and records relating to Consultant’s
compensation; and (ii) Consultant’s copy of this Agreement.


7.          Inventions.


(a)            Disclosure.  Consultant shall promptly disclose in writing to
Consultant’s supervisor or to such person designated by the Company all
Inventions made during the term of Consultant’s engagement with the Company
related to the Services.  Consultant shall also disclose to Consultant’s
supervisor or such designee all Inventions made, discovered, conceived, reduced
to practice or developed by Consultant either alone or jointly with others,
within six (6) months after the termination of Consultant’s engagement with the
Company which resulted, in whole or in part, from Consultant’s prior engagement
with the Company and are related to the Services.  Such disclosures shall be
received by the Company in confidence, to the extent such Inventions are not
assigned to the Company pursuant to subsection (b) below, and do not extend the
assignments made in such subsection.


(b)            Assignment of Inventions to the Company.  Consultant agrees that
all Inventions which Consultant makes, discovers, conceives, reduces to practice
or develops (in whole or in part, either alone or jointly with others) during
Consultant’s engagement related to the Services shall be the sole property of
the Company to the maximum extent permitted by law and Consultant agrees to
assign and hereby does assign to the Company all right, title and interest to
the Inventions.


3

--------------------------------------------------------------------------------

(c)           Works Made for Hire.  Consultant agrees that the Company shall be
the sole owner of all patents, patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual property or other rights in
connection with Inventions related to the Services.  Consultant further
acknowledges and agrees that such Inventions related to the Services, including,
without limitation, any computer programs, programming documentation and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws.  Consultant hereby assigns to the Company any and
all rights, title and interest Consultant may have or acquire in such
Inventions.


(d)           Cooperation.  Consultant agrees to perform, during and after
Consultant’s engagement, all acts deemed necessary or desirable by the Company
to permit and assist it, at the Company’s expense, in further evidencing and
perfecting the assignments made to the Company under this Agreement and in
obtaining, maintaining, defending and enforcing patents, patent rights,
copyrights, trademark rights, trade secret rights or any other rights in
connection with such Inventions and improvements related to the Services in any
and all countries.  Such acts may include, without limitation, execution of
documents and assistance or cooperation in legal proceedings.  Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, as Consultant’s agents and attorney-in-fact, coupled with an
interest, to act for and on Consultant’s behalf and in Consultant’s place and
stead, to execute and file any documents, applications or related findings and
to do all other lawfully permitted acts to further the purposes set forth above
in this Section, including, without limitation, the perfection of assignment and
the prosecution and issuance of patents, patent applications, filing with the
FDA, copyright applications and registrations, trademark applications and
registrations or other rights in connection with such Inventions and
improvements related to the Services with the same legal force and effect as if
executed by Consultant.


(e)           Assignment or Waiver of Moral Rights.  Any assignment of copyright
hereunder (and any ownership of a copyright as a work made for hire) includes
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as or referred to as “Moral Rights” (collectively,
“Moral Rights”).  To the extent such Moral Rights cannot be assigned under
applicable law and to the extent the following is allowed by the law in the
various countries where Moral Rights exist, Consultant hereby waives such Moral
Rights and consents to any action of the Company that would violate such Moral
Rights in the absence of such consent.


8.         Company Authorization for Publication.  Prior to Consultant’s
submitting or disclosing for possible publication or dissemination outside the
Company any material prepared by Consultant that incorporates information that
concerns the Company’s business or anticipated research, Consultant agrees to
deliver a copy of such material to the President of the Company for review. 
Within twenty (20) days following such submission, the Company agrees to notify
Consultant in writing whether the Company believes such material contains any
Proprietary Information or Inventions related to the Services, and Consultant
agrees to make such deletions and revisions as are reasonably requested by the
Company to protect its Proprietary Information and Inventions related to the
Services.  Consultant further agrees to obtain the written consent of the
Company prior to any review of such material by persons outside the Company.


4

--------------------------------------------------------------------------------

9.          Former Employer Information.  Consultant represents and warrants to
the Company that Consultant’s performance of all the terms of this Agreement and
as a consultant of the Company does not and shall not breach any agreement to
keep in confidence Proprietary Information, knowledge or data acquired by
Consultant in confidence or in trust prior to Consultant’s engagement by the
Company, or violate the terms of any covenant not to compete between Consultant
and any other person or entity.


10.        Independent Contractor.  The Company and Consultant mutually
understand and agree that Consultant shall be at all times acting and performing
as an independent contractor.  Nothing in this Agreement is intended to create
an employer/employee relationship or a joint venture relationship between the
parties. The parties agree that Consultant is not eligible for any compensation,
fringe benefits, pension, workers’ compensation, sickness or health insurance
benefits, or other similar benefits accorded employees of the Company.  The
parties agree that the Company will not withhold any sums for income tax,
unemployment insurance, social security, or any other withholding pursuant to
any law or requirement of any governmental body on behalf of Consultant. 
Consultant acknowledges and agrees that the Company has no obligation under
local, state, or federal laws regarding Consultant and that the total commitment
and liability of the Company in regard to any arrangement with, or work
performed by, Consultant hereunder is to pay the fees and expenses pursuant to
the provisions hereof.  Consultant shall indemnify and hold the Company harmless
from any and all loss, damage, claims, payments, or liability arising with
respect to any such payment, withholdings, and benefits, if any.  Nothing in
this Agreement is intended to allow the Company to exercise control or direction
over the manner or method by which Consultant performs the Services under the
terms of Consultant’s engagement by the Company.


11.       Maintenance of Records.  During the term of this Agreement and, until
the expiration of one  year after the furnishing of the Services pursuant to
this Agreement, Consultant shall make available, upon written request of the
Company or its designee, any records maintained by Consultant regarding any of
the Services performed hereunder by Consultant.


12.        No Authority to Bind.  Consultant shall have no power or authority to
execute any agreements or contracts for or on behalf of the Company nor to bind
the Company in any other manner.
 
13.       Indemnification.  The Company shall indemnify, defend and hold
Consultant, its directors, officers, shareholders, employees, representatives
and assigns harmless from and against any and all costs, liabilities, losses and
expenses (including, but not limited to, reasonable attorneys’ fees)
(collectively, “Losses”) resulting from any claim, suit, action or proceeding
(each, an “Action”) brought by any third party against Consultant or its
affiliates based on the Company’s negligence or willful misconduct.  Consultant
shall indemnify, defend and hold the Company, its directors, officers,
shareholders, employees, representatives and assigns harmless from and against
any and all Losses resulting from any Action brought by any third party against
the Company or its affiliates based on Consultant’s negligence or willful
misconduct.  Each party’s indemnification obligations hereunder will be subject
to (a) receiving prompt written notice of the existence of any Action; (b) being
able to, at its option, control the defense of such Action; (c) permitting the
indemnified Party to participate in the defense of any Action; and (d) receiving
full cooperation of the indemnified party in the defense thereof.


5

--------------------------------------------------------------------------------

14.         No Assignment.  This Agreement may not be assigned by either party
without the written consent of the other party.


15.        Severability.  Consultant agrees that if one or more provisions of
this Agreement are held to be unenforceable under applicable law, such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.


16.         Amendment.  This Agreement may not be amended except by mutual
written Agreement of the parties.


17.        Notices.  All notices, requests, demands and other communications
shall be in writing and shall be deemed to have been duly given or made if
delivered by hand, in which case notice will be deemed effective upon receipt,
or, if by mail by certified or registered mail, with postage prepaid to the
address of such party set forth in the introductory paragraph of this Agreement
or to such address directed by a party in writing, in which case notice will be
deemed effective upon mailing.  The return receipt, the delivery receipt, or the
affidavit of messenger will be deemed conclusive but not exclusive evidence of
delivery; delivery will also be presumed at such time as delivery is refused by
the addressee upon presentation.


18.        Entire Agreement.  This Agreement shall constitute the entire
agreement between the parties and supersedes any and all other written or oral
agreements between Consultant and the Company with respect to the subject matter
of this Agreement.


19.        Injunctive Relief.  Consultant acknowledges that breach of any of the
provisions of this Agreement could cause the Company irreparable injury for
which no adequate remedy at law exists.  Accordingly, the Company shall have the
right, in addition to any other rights it may have, and by executing this
Agreement Consultant hereby consents, to the entry in any court having
jurisdiction of a temporary or permanent restraining order or injunction
restraining or enjoining Consultant from any violation of this Agreement. 
Consultant further agrees to waive, and to use Consultant’s best efforts to
cause Consultant’s directors, officers, employees and agents, if any, to waive,
any requirement for the securing or posting of any bond in connection with such
remedy.


20.        Governing Law; Consent to Jurisdiction, Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Minnesota, without regard to its principles of conflicts of
laws.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of Minnesota and any United States
District Court in the State of Minnesota for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Agreement and the
transactions contemplated hereby. 


21.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same instrument.


Signatures on the Following Page


6

--------------------------------------------------------------------------------

In Witness Whereof, the Company and Consultant have made this Agreement
effective as of the date first set forth above.


CONSULTANT:
 
THE COMPANY:
 
CHF Solutions, Inc.
       
/s/ Steve Brandt          
 
By:
/s/ John Erb
Steve Brandt
         
Name:  John Erb
         
Title: Chairman and CEO



Signature Page to Consulting Agreement


--------------------------------------------------------------------------------

EXHIBIT A


SERVICES




•
Consultant will provide consulting services in support of the Commercial
Organization as requested and directed by the Chief Executive Officer.





•

Consultant will devote approximately 20 hours per week in performing the
services for the Company as stated. Consultant shall have the discretion in
selecting the dates and times to perform such consulting services throughout the
month giving due regard to the needs of the Company’s business.



EXHIBIT A - 1

--------------------------------------------------------------------------------

EXHIBIT B


FEES AND PAYMENT




•
Consultant will provide services at a flat monthly fee of $19,000





•
Consultant will submit invoices to the Chief Executive Officer on a monthly
basis, for the time period ending on the last day of the month





•
Payment of invoice is due within 15 days of the Company’s receipt of the invoice





•
Company will provide Consultant with use of an automobile to assist in
performance of certain aspects of the Services



EXHIBIT B - 1

--------------------------------------------------------------------------------